Citation Nr: 1513120	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  09-28 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to August 9, 2013.  
	
2.  Entitlement to a disability rating in excess of 70 percent for PTSD, from August 9, 2013.
	
3.  Entitlement to an initial disability rating in excess of 20 percent for deep vein thrombosis, right leg, with residual mild edema.  

4.  Entitlement to service connection for obstructive sleep apnea.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD prior to August 9, 2013, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to November 2007. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision in which the RO granted service connection for PTSD, assigning an initial 30 percent disability rating effective November 24, 2007; granted service connection for deep vein thrombosis, right leg, with residual mild edema, assigning an initial 20 percent disability rating effective November 24, 2007; and denied service connection for obstructive sleep apnea .  In June 2008, the Veteran filed a notice of disagreement (NOD) with respect the May 2008 decision.  A statement of the case (SOC) was issued in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month. 

In a June 2014 rating decision, the RO awarded a higher, 70 percent rating for PTSD, effective August 9, 2013 (the date of a PTSD Disability Benefits Questionnaire).  The RO also granted a TDIU effective August 9, 2013.  

As the claims pertaining to PTSD and deep vein thrombosis involve requests for higher initial ratings following awards of service connection, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).  Moreover, although the RO awarded a higher rating for the Veteran's PTSD from August 9, 2013, as a higher rating for this disability is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized the appeal as to this disability as encompassing the first two matters set forth on the title page.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Additionally, for reasons expressed in more detail, below, the Board has also expanded the appeal to encompass a claim for a TDIU due to service-connected PTSD prior to August 9, 2013, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In December 2013, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  
	
In November 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ).  Subsequently, in December 2014, the Veteran was informed that a tape of the hearing was inaudible and a transcription could not be obtained.  He was given the option to have another hearing before a VLJ but, in December 2014 correspondence, the Veteran declined to appear at another hearing and requested that the Board consider his case on the evidence of record.  

In addition to the paper claims file, the Veteran has separate paperless, electronic files in Virtual VA and the Veterans Benefits Management System (VBMS). A review of the documents in Virtual VA reveals VA treatment records dated from January 2008 through May 2012.  A review of the documents in VBMS reveals a July 2014 withdrawal of appeal on all issues except for the earlier effective date claim.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

For reasons expressed below, the claims on the claims for an increased rating for PTSD and deep vein thrombosis, service connection for obstructive sleep apnea, and an earlier effective date for the award of a TDIU are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Initially, the Board is unclear whether the Veteran wishes to pursue four of the five issues currently on appeal, specifically entitlement to an initial disability rating in excess of 30 percent for PTSD, prior to August 9, 2013; entitlement to a disability rating in excess of 70 percent for PTSD, from August 9, 2013; entitlement to an initial disability rating in excess of 20 percent for deep vein thrombosis, right leg, with residual mild edema; and entitlement to service connection for obstructive sleep apnea.  Significantly, in July 2014 correspondence, the Veteran wrote that he wished to withdraw all issues on appeal except for the earlier effective date claim..  However, a subsequent August 2014 VA Form 646 include the four above issues.  Upon remand, clarification should be made as to whether the Veteran wishes to pursue these four issues.   

With regard to the TDIU issue, under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).

In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned-pursuant to specifically prescribed procedures-upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2014).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

The Veteran did not, at any time before August 9, 2013, meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for an award of a TDIU.  Effective November 24, 2007, the Veteran did not have a single service-connected disability ratable at 60 percent or more and had a combined rating was 60 percent.  

However, there is evidence in this case suggesting that the Veteran's symptoms associated with his service-connected PTSD may have rendered him incapable of obtaining or retaining substantially gainful employment prior to August 9, 2013.

A review of the claims file shows that the Veteran was let go from his job in February 2010 due to "marked hyperarousal symptoms of PTSD" and a "high risk of [the Veteran] hurting someone due to irritability/anger if he remain[ed] on the job."  The Veteran was subsequently awarded disability benefits from the Social Security Administration (SSA) effective February 5, 2010, due to the Veteran's psychiatric problems.  Furthermore, regardless of when the Veteran stopped working, pursuant to Rice, the TDIU claim on appeal is considered to have been filed on November 24, 2007 (the date of his claim for service connection).  

Prior to completing the above-requested actions, to ensure that all due process requirements are met and the record is complete, undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.
	
Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1. Request clarification from the Veteran as to whether he wishes to pursue the claims of entitlement to an initial disability rating in excess of 30 percent for PTSD, prior to August 9, 2013; entitlement to a disability rating in excess of 70 percent for PTSD, from August 9, 2013; entitlement to an initial disability rating in excess of 20 percent for deep vein thrombosis, right leg, with residual mild edema; and entitlement to service connection for obstructive sleep apnea.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA)records.  

Specifically explain how to establish entitlement to a TDIU, prior to August 9, 2013, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for any other examination(s), if appropriate), refer the claim for an effective date earlier than August 9, 2013 for the award of a TDIU to the Director, Compensation and Pension Service for consideration of an extra-schedular TDIU rating under 38 C.F.R. § 4.16(b).

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all evidence (to particularly include additional evidence associated with the claims file since any last adjudication) and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to any additional legal authority considered (to include 38 C.F.R. § 4.16(b)), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

